DETAILED ACTION
This office action is in response to applicant’s RCE filed on 01/19/2021.
Currently claims 1, 3-13, 15-18 and 20-21 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Allowable Subject Matter
In light of applicant’s amendments filed on 01/04/2021 and associated persuasive arguments,
Claims 1, 3-13, 15-18 and 20-21 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2015/0353348 A1 to Vandemeer teaches, an apparatus, comprising: 
a microelectromechanical systems (MEMS) substrate (12; Fig. 1C; [0008]; i.e. MEMS substrate) including a MEMS device (38; Fig. 1C; [0008]; i.e. MEMS device); 	
an application specific integrated circuit (ASIC) substrate (18; Fig. 1C; [0008]; i.e. Cap wafer) having a device surface (bottom surface of 18), 

an ASIC (14; Fig. 1C; [0008]; i.e. ASIC) on the device surface (bottom surface of 18), 
an electrode (42; Fig. 1C; [0008]; i.e. conductive bonding structure) on the backside (top surface of 18) and 
a through silicon via (TSV) (44; Fig. 1C; [0008]; i.e. conductive via) connecting the device surface to the electrode (42) on the backside (Fig. 1C; [0008]),

    PNG
    media_image1.png
    474
    728
    media_image1.png
    Greyscale

wherein the MEMS substrate (12) and ASIC substrate (18) are bonded at the backside of the ASIC substrate (18) such that the device surface (bottom surface of 18) is distal the MEMS substrate (12), and 
the MEMS substrate (12) and ASIC substrate (18) define a sealed cavity (20; Fig. 1C; [0005]; i.e. cavity) between them, the TSV (44) is separated from the MEMS substrate (12) by the sealed cavity (20) (Fig. 1C; [0008]). 
Furthermore, US Patent Pub # US 2012/0148187 A1 to Barowski discloses, wherein the TSV is formed of conductive polysilicon ([0043]).
However, neither Vandemeer nor any cited prior art, appear to explicitly disclose, in context, the electrode is positioned directly opposite the MEMS device across the sealed cavity.
Specifically, the aforementioned ‘the electrode is positioned directly opposite the MEMS device across the sealed cavity,’ is material to the inventive concept of the application at hand to implement a through silicon via (TSV) extending through the ASIC substrate and connect the MEMS devices with the ASIC devices with a relatively smaller footprint and thereby reducing the manufacturing cost.

Amended independent claim 8 is allowable because the closest prior art US Patent Pub # US 2015/0353348 A1 to Vandemeer teaches, a method of forming a device (36) including an application specific integrated circuit (ASIC) (14; Fig. 1C; [0008]; i.e. ASIC), the method comprising: 
forming a through silicon via (TSV) (44; Fig. 1C; [0008]; i.e. conductive via) in a substrate (18; Fig. 1C; [0008]; i.e. Cap wafer) prior to forming any metal features (including conductive bonding 42) on the substrate (18) (Fig. 1C; [0008]); 
Note 1: Vandemeer teaches in para. [0008] that the conductive via 44 which is equivalent to a through silicon via (TSV) is the first thing that has been formed in cap wafer 18. It is to be noted that ‘via’ is 
Note 2: Both silicon and glass substrates are used in MEMS-ASIC combination. Now, for the intended purpose, a through-via is needed to be formed, thus if the substrate is glass, the through-via would be formed in glass substrate. Thus, with broadest reasonable interpretation, forming a through-via in a glass substrate is equivalent to a through-via in a silicon substrate for the intended purpose of forming a through-via in a MEMS-ASIC combination package.

    PNG
    media_image1.png
    474
    728
    media_image1.png
    Greyscale

subsequent to forming the TSV (44) in the substrate (18), forming ASIC components (14) in a device surface (bottom surface of 18) of the substrate (18) (Note: It is reasonable to place the ASIC component 14 on cap wafer 18 after the conductive via 44 is formed, otherwise the ASIC devices might be damaged during via forming process) and forming an 
subsequent to forming ASIC components (14), bonding the substrate comprising the TSV (44) with a substrate (12; Fig. 1C; [0008]; i.e. MEMS substrate) comprising a MEMS device (38; Fig. 1C; [0008]; i.e. MEMS device) to define a sealed cavity (20; Fig. 1C; [0005]; i.e. cavity) between them, and such that the device surface (bottom surface of 18) faces away from the substrate (12) comprising the MEMS device (38), 
wherein the TSV (44) is separated from the substrate (12) comprising the MEMS device (38) by the sealed cavity (20) (Fig. 1C; [0008]). 
However, neither Vandemeer nor any cited prior art, appear to explicitly disclose, in context, the electrode is positioned directly opposite the MEMS device across the sealed cavity.
Specifically, the aforementioned ‘the electrode is positioned directly opposite the MEMS device across the sealed cavity,’ is material to the inventive concept of the application at hand to implement a through silicon via (TSV) extending through the ASIC substrate and connect the MEMS devices with the ASIC devices with a relatively smaller footprint and thereby reducing the manufacturing cost.


Amended independent claim 16 is allowable because the closest prior art US Patent Pub # US 2015/0353348 A1 to Vandemeer teaches, a method of forming a device (36) including an application specific integrated circuit (14), the method comprising: forming a through silicon via (TSV) (44) in a substrate (18) (Fig. 1C; [0008]);
Note 1: Vandemeer teaches in para. [0008] that the conductive via 44 which is equivalent to a through silicon via (TSV) is the first thing that has been formed in cap wafer 18. It is to be noted that ‘via’ is not only an opening, it also has a metallic or conductive part to connect one side of the wafer to the other side of the wafer. Thus, it can be concurred that conductive via 44 is formed in the cap wafer 18 prior to forming any other metal features on the cap wafer 18.
Note 2: Both silicon and glass substrates are used in MEMS-ASIC combination. Now, for the intended purpose, a through-via is needed to be formed, thus if the substrate is glass, the through-via would be formed in glass substrate. Thus, with broadest reasonable interpretation, forming a through-via in a glass substrate is equivalent to a through-via in a silicon substrate for the intended purpose of forming a through-via in a MEMS-ASIC combination package.

    PNG
    media_image1.png
    474
    728
    media_image1.png
    Greyscale

Furthermore, US Patent Pub # US 2016/0090296 A1 to Baillin discloses, TSV is formed using at least one processing step at a first temperature greater than 450 °C (at 6000 C) ([0128]),
Furthermore, US Patent Pub # US 2002/0043691 A1  to Higashi discloses, forming transistors of the application specific integrated circuit using temperatures (1000 C; [0012]) less than the first temperature (6000 C from Baillin above) at a device surface of the substrate (with ASIC devices; Vandemeer reference) comprising the TSV (TSVs at the left and right of Fig. 1C; Vandemeer reference).
After the teaching of forming transistors at a certain temperature from Higashi, Vandemeer further teaches, forming an electrode (42) on a backside (top surface of 18) of the substrate (18) opposite the device surface (bottom surface of 18), such that the TSV (44) connects the device surface (bottom surface of 18) to the electrode (42) (Fig. 1C; [0008]); 
bonding the substrate (18) comprising the TSV (44) with a substrate (12) comprising a microelectromechanical systems (MEMS) device (38) to define a sealed cavity (20), such that the device surface (bottom 
wherein the TSV (44) is separated from the substrate (12) comprising the MEMS device (38) by the sealed cavity (20) (Fig. 1C; [0008]). 
However, neither Vandemeer nor any cited prior art, appear to explicitly disclose, in context, the electrode is positioned directly opposite the MEMS device across the sealed cavity.
Specifically, the aforementioned ‘the electrode is positioned directly opposite the MEMS device across the sealed cavity,’ is material to the inventive concept of the application at hand to implement a through silicon via (TSV) extending through the ASIC substrate and connect the MEMS devices with the ASIC devices with a relatively smaller footprint and thereby reducing the manufacturing cost.
Dependent claims 3-7, 9-13, 15, 17-18 and 20-21 depend, directly or indirectly, on allowable independent claims 1, 8 and 16, respectively. Therefore, claims 3-7, 9-13, 15, 17-18 and 20-21 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. M. Sohel Imtiaz/
Patent Examiner
Art Unit 2812


04/08/2021

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812